Tilghman C. J.
The question is, whether the administrators shall be allowed the expenses of several suits brought against them by the next of kin of the intestate, to recover their shares of his estate. They defended these suits, on the ground of the plaintiff’s not being the next of kin, and there appears to have been reason for doubt on this subject. I would not lay it down as a principle, that an administrator shall in no case be allowed the costs of defending a suit against persons setting themselves up as heirs. Every encouragement should be given to defend the estate against all unjust claims. But at the same time every discouragement should be given to attempts of trustees to carry on speculations for their own private interest, at the expense of the estate entrusted to them. It is clear that the administrators in this case had an eye principally to their own interest. The investigation of the fact, whether the persons claiming, were the real heirs of E. Brown, was to be at the expense of the estate. But one third of the estate was to go into the pockets of the administrators. To secure this, they filed an information in the secretary’s office, stating that Brown died without heirs, in consequence of which his estate became liable to escheat. They took no further steps on this information, but lay by until it should be determined in the suits at law, whether or not the persons setting themselves up as heirs, could make good their claim. These suits having been tried, with various success, the point was finally determined against the administrators. And now they want to throw the whole costs on the estate, pretending that they acted for the best, and as their duty required.. The filing of the information throws a cloud over their conduct. It tended to lead them astray from the path of duty. Although the persons claiming the estate might not have been the’heirs, yet it was probable that there were heirs of E. Brown in Germany, the country from whence he emigrated. Now, can any one suppose, that after interesting themselves in the escheat of the property, the administrators would have taken pains to defeat their own object, by an enquiry in Germany¶ On the contrary, it is not uncharitable to conclude, that they consulted their own interest, more than the Interest of the estate they represented. The allowance of costs in such cases, is a good deal discretionary, and should *141depend very much on the purity of the administrators’ conduct. In the present instance, on a full consideration of circumstances, it appears to me, that the Orphan’s Court were right in refusing to let the costs be a burthen on the estate. I am therefore of opinion that the judgment should be affirmed.
Yeates J.
In all cases of expenditures by executors or administrators touching the estates of the persons committed to their care, the laws of this government, and the practice of courts of justice, have ever been to make them full allowance for the sums of money by them ‘disbursed bona fide in the transaction of the business of their several trusts. Where such persons have been unsuccessful in repelling claims brought against the estates of their decedents, but have proceeded with that caution and circumspection which might reasonably be expected from them in their own private concerns, their conduct will not be weighed in the nicest scale. The great test of propriety of action in them is industry, prudence, and fidelity to their trust. The information of John Hartzell and Joseph Totter, the administrators of Engelhart Brown, filed with the governor on the 30th of May 1803, declaring that Brown had died intestate in 1797, leaving no heirs, whereby his estate had escheated to the commonwealth, and entitling themselves thereby to a certain proportion thereof, cannot be justified under all the circumstances of the case, consistently with these rules. The Orphan’s Court of Mifflin county, on a full review of all the evidence, have considered forty dollars as a reasonable compensation for the expenses of the administrators since the settlement of their former account.
I concur that the decree of the Orphan’s Court be affirmed. At the same time I cannot avoid saying, that from what passed on the trial of one of the suits before me, I should be inclined to think that the disbursements of the administrators up to the time of filing the information, might have been allowed. The justices of the Orphan’s Court might be better acquainted with the views and acts of the administrators, than I can possibly be; I do not feel disposed at this day to disturb their decision, under all the circumstances of the case.
*142Brackenridge J. was prevented by sickness, from giving an opinion.
Decree affirmed.